Supreme Court of Florida
                                  ____________

                                  No. SC12-223
                                  ____________

                              THE FLORIDA BAR,
                                 Complainant,

                                        vs.

                   DONNETTE SONYA RUSSELL-LOVE,
                             Respondent.

                                [January 23, 2014]

PER CURIAM.

      We have for review a referee’s report recommending that Respondent

Donnette Sonya Russell-Love be found guilty of professional misconduct in

violation of the Rules Regulating the Florida Bar (Bar rules) and suspended from

the practice of law for ten days. Respondent Russell-Love filed a notice of intent

to seek review of the referee’s report and recommendations. We have jurisdiction.

See art. V, § 15, Fla. Const. As discussed below, we approve the referee’s findings

of fact and recommendation as to guilt. However, we disapprove the referee’s

recommended discipline. We conclude that Russell-Love’s serious misconduct in

this case warrants a ninety-one day suspension from the practice of law in Florida.
                                       FACTS

      In February 2012, The Florida Bar filed a complaint against Russell-Love,

alleging that she engaged in misconduct in violation of Bar rule 4-8.4(c) (a lawyer

shall not engage in conduct involving dishonesty, fraud, deceit, or

misrepresentation). A referee was appointed to consider the matter. Following a

hearing, the referee submitted his report for the Court’s review, in which he makes

the following findings and recommendations.

      Russell-Love and the Bar entered into a Joint Pretrial Stipulation in this case,

stipulating to most of the relevant, material facts. In September 2009, Russell-

Love was retained by a client, a citizen of the Bahamas; Russell-Love is also of

Bahamian descent, and the referee found she is a “distant cousin” of the client.

Russell-Love was hired to assist the client in securing a P-1 visa, a type of visa that

would allow the client to legally enter the United States to participate in

professional tennis tournaments held by the United States Tennis Association

(USTA). In December 2009, Russell-Love prepared and submitted a form I-129

(Petition for Nonimmigrant Worker) to the United States Citizenship and

Immigration Services (USCIS) on behalf of the client; she also submitted a form

G-28 (Notice of Entry of Appearance as Attorney or Representative).

      Following her submission, Russell-Love was notified by USCIS that the

petition was insufficient, and that the name of the organization sponsoring the



                                         -2-
tournament was needed. She contacted the client and learned that the tournament

was sponsored by USTA. Accordingly, in February 2010, Russell-Love sent a

letter to USTA, requesting that the organization provide a letter confirming that the

client was expected to participate in several tournaments in the United States. On

March 24, 2010, Russell-Love received a letter from Idelle Pierre-Louis, a USTA

employee, stating:


      [The client] has requested a letter that will assist her in obtaining a
      Visa to enable travel to the United States to participate in professional
      tennis tournaments. This letter is meant just to inform the consular
      office that the player has requested to play the event and should not be
      considered as an endorsement.

(Emphasis added.)

      The following day, Russell-Love prepared and submitted to USCIS an

amended form I-129. The referee found that Russell-Love knowingly and

deliberately listed the USTA as the “Company or Organization” filing the form.

She listed her law office address as the contact address for the USTA. She also

hand wrote Ms. Pierre-Louis’s name in the petitioner’s signature line. The

signature portion of the form required the petitioner to “certify, under penalty of

perjury under the laws of the United States of America, that this petition and the

evidence submitted with it is all true and correct. If filing this on behalf of an

organization, I certify that I am empowered to do so by that organization.”




                                         -3-
Russell-Love testified that she was not empowered by the USTA to file any

documents on its behalf.

      Russell-Love also prepared and submitted an amended form G-28. On this

form, Russell-Love listed USTA in the space designated for the “Principal

Petitioner, Applicant, or Respondent.” She again hand wrote Ms. Pierre-Louis’s

name in the portion of the form designated for the petitioner’s signature. She also

signed the form, declaring under penalty of perjury that the information provided

was true and correct. Russell-Love admitted that the manner in which she

completed the form G-28 indicated that she was the attorney appearing on behalf

of the USTA. However, the referee did find it was of “some significance” that

Russell-Love attached the March 24, 2010, letter from USTA, and she submitted a

separate cover letter that identified her as the attorney representing the client.

      In April 2010, USCIS issued a Notice of Action, indicating that the client

was approved for a P-1 visa. The Notice lists the “Petitioner” as the USTA, and

the “Beneficiary” as the client.

      After receiving the P-1 visa, the client had some concerns about the short

period of time that was allowed for her travel to the United States, and she

contacted a United States Customs and Border Protection Officer for clarification.

The officer asked the client to send him a copy of the immigration forms she

submitted to USCIS. Upon reviewing the forms, the officer discovered that the



                                          -4-
signature on the forms attributed to Ms. Pierre-Louis did not match the signature

on the March 24, 2010, USTA letter. The officer then contacted USTA. On May

13, 2010, USTA responded in a letter stating: “[P]lease be advised that the USTA

did not agree to petition for [the client], the USTA did not pay any applications

fees for [the client’s] immigration petition and Ms. Pierre-Louis did not sign the

Form I-129 included with your letter.”

      Based on his investigation, the customs officer reported the filing of false

immigration documents to a USCIS field officer in the United States Embassy in

Kingston, Jamaica. Ultimately, the client was charged with violations of the

Immigration and Nationality Act, and Russell-Love was referred to The Florida

Bar. The USCIS field officer testified that the client is now subject to “permanent

inadmissibility” from the United States; the client may seek a waiver to allow her

to enter the country, although the referee found this is a “burdensome and

expensive process.”

      Based on these factual findings, the referee recommends that Russell-Love

be found guilty of violating Bar rule 4-8.4(c) (a lawyer shall not engage in conduct

involving dishonesty, fraud, deceit, or misrepresentation). The referee found that

Russell-Love violated the rule by: misrepresenting that she was the attorney for

USTA; misrepresenting that USTA was petitioning for a visa on behalf of the




                                         -5-
client; and by printing the name of a USTA employee on the signature line in the I-

129 and G-28 forms.

      The referee did not find any aggravating factors in this case. He did find

four mitigating factors: the absence of a prior disciplinary record; inexperience in

the practice of law; character or reputation; and remorse. The referee also noted

that Russell-Love was “overwhelmed in her personal life with her ailing parents,

marital discord . . . (which necessarily also involved her young child) and

difficulties involving other family members.” However, the referee found that the

stress created by her personal hardships was not sufficient to excuse her

misconduct.

      As to the sanction, the referee recommends that Russell-Love be suspended

from the practice of law for ten days. The referee awarded costs to The Florida

Bar, in the amount of $2,855.91.

      As noted, Russell-Love sought review of the referee’s report. She

challenges the referee’s findings of fact, recommendation as to guilt, and the

recommended ten-day suspension.

                                    ANALYSIS

       The Referee’s Findings of Fact and Recommendation as to Guilt

      Initially, to the extent that Russell-Love seeks review of the referee’s

findings of fact, we hold that such facts are supported by competent, substantial



                                        -6-
evidence. See Fla. Bar v. Frederick, 756 So. 2d 79, 86 (Fla. 2000) (stating that

when the referee’s findings are supported by “competent, substantial evidence in

the record,” this Court is “precluded from reweighing the evidence and substituting

[our] judgment for that of the referee”) (citing Fla. Bar v. Lange, 711 So. 2d 518,

520 n.5 (Fla. 1998)); see also Fla. Bar v. Jordan, 705 So. 2d 1387, 1390 (Fla.

1998). As noted, the record reflects that Russell-Love and the Bar entered into a

Joint Pretrial Stipulation, stipulating to most of the relevant and material facts.

Accordingly, we approve the referee’s factual findings without further discussion.

      We also approve the referee’s recommendation that Russell-Love be found

guilty of violating Bar rule 4-8.4(c). In reviewing a referee’s recommendations as

to guilt, the Court has repeatedly stated that the referee’s factual findings must be

sufficient under the applicable rules to support the recommendations as to guilt.

See Fla. Bar v. Shoureas, 913 So. 2d 554, 557-58 (Fla. 2005).

      Rule 4-8.4(c) provides that a lawyer shall not “engage in conduct involving

dishonesty, fraud, deceit, or misrepresentation.” Here, the referee found that

Russell-Love violated rule 4-8.4(c) in several ways: she misrepresented that she

was the attorney for USTA; she misrepresented that USTA was petitioning for the

P-1 visa on behalf of the client; and she printed the name of a USTA employee on

both amended forms I-129 and G-28. We conclude that the referee’s

recommendations are well supported by the facts. Russell-Love has admitted that,



                                          -7-
in submitting the amended form I-129, she listed the USTA as the “Company or

Organization” filing the petition, a knowingly false statement. She also admitted

that she hand wrote Ms. Pierre-Louis’s name in the signature portion of the form.

That section requires the signer to “certify, under penalty of perjury under the laws

of the United States of America, that this petition and the evidence submitted with

it is all true and correct. If filing this on behalf of an organization, I certify that I

am empowered to do so by that organization.”

       Similarly, in submitting the amended form G-28, Russell-Love has admitted

that she listed the USTA as the “Principal Petitioner, Applicant, or Respondent.”

She also admitted that she hand wrote Ms. Pierre-Louis’s name in the signature

portion of this form, indicating to USCIS that Russell-Love was appearing on

behalf of the USTA. Russell-Love signed the amended form and, in so doing, she

declared that the information provided on the form was true and correct.

       Russell-Love urges this Court to disapprove the referee’s recommendation

as to guilt because she contends there is no evidence to demonstrate the required

intent to support a violation of Bar rule 4-8.4(c). In general, we have held that in

order to sustain a violation of rule 4-8.4(c), the Bar must prove intent as a

necessary element of the violation. See Fla. Bar v. Brown, 905 So. 2d 76, 81 (Fla.

2005); Fla. Bar v. Lanford, 691 So. 2d 480, 480-81 (Fla. 1997). However, the

Court has also stated that to establish a lawyer’s intent, “it must only be shown that



                                           -8-
the conduct was deliberate or knowing.” Fla. Bar v. Head, 27 So. 3d 1, 9 (Fla.

2010) (citing Fla. Bar v. Fredericks, 731 So. 2d 1249, 1252 (Fla. 1999)). Here, the

referee expressly found that Russell-Love “acted knowingly and deliberately in

order to expedite the immigration filing for her client.” She knowingly filled out

the amended I-129 and G-28 forms in a manner that led USCIS to believe that the

USTA was petitioning for the visa on behalf of the client, and that Russell-Love

represented USTA. Accordingly, we approve the referee’s recommendation that

Russell-Love’s actions were dishonest and a misrepresentation of fact, in violation

of Bar rule 4-8.4(c).

                        The Referee’s Recommended Sanction

         We turn next to the referee’s recommended sanction, a ten-day suspension.

In reviewing a referee’s recommended discipline, this Court’s scope of review is

broader than that afforded to the referee’s findings of fact because, ultimately, it is

our responsibility to order the appropriate sanction. See Fla. Bar v. Anderson, 538

So. 2d 852, 854 (Fla. 1989); see also Art. V, § 15, Fla. Const. However, generally

speaking this Court will not second-guess the referee’s recommended discipline as

long as it has a reasonable basis in existing case law and the Florida Standards for

Imposing Lawyer Sanctions. See Fla. Bar v. Temmer, 753 So. 2d 555, 558 (Fla.

1999).




                                         -9-
      We agree with the referee’s recommendation that Russell-Love’s

misconduct warrants a suspension. Cf. Fla. Stds. Imposing Law. Sancs. 6.12

(suspension is appropriate when a lawyer knows that false statements or documents

are being submitted to the court or that material information is improperly being

withheld, and takes no remedial action). However, we disapprove the referee’s

recommendation that she be suspended for only ten days. Considering Russell-

Love’s misconduct, we conclude that a ninety-one day suspension is appropriate.

      The referee’s factual findings demonstrate that Russell-Love submitted false

information on immigration forms she submitted to the United States government.

This is a serious ethical violation. Russell-Love acknowledged the immigration

forms implied that USTA was petitioning for a P-1 visa on behalf of the client, and

that she represented USTA, both of which were false statements. Significantly,

Russell-Love filled out or signed the portions of the revised forms declaring under

penalty of perjury that the information therein was true and correct. And, the

referee found that she acted deliberately and knowingly in order to expedite the

immigration filing. We have held that dishonest conduct by a lawyer results in “an

erosion of confidence on the part of the judiciary and the public in lawyers’

honesty. There is no more serious impact upon the integrity of our judicial

system.” Fla. Bar v. Corbin, 701 So. 2d 334, 336 (Fla. 1997).




                                       - 10 -
      Moreover, Russell-Love’s actions caused harm to her client. The USCIS

field officer testified in this case that the client was charged with violations of the

Immigration and Nationality Act based on Russell-Love’s misrepresentations, and

that the client is now subject to “permanent inadmissibility” from the United

States. Although the client may seek a waiver of her status in order to enter the

country, the client also testified that it is a burdensome process.

      Given the serious nature of Russell-Love’s misconduct and the harm caused

to her client, the referee’s recommendation for a ten-day suspension is not

appropriate, and a more severe sanction is warranted. This Court has consistently

stated that dishonesty and a lack of candor cannot be tolerated in a profession that

relies on the truthfulness of its members. Fla. Bar v. Rotstein, 835 So. 2d 241, 246

(Fla. 2002) (citing Fla. Bar v. Korones), 752 So. 2d 586, 591 (Fla. 2000)). Here,

we hold that Russell-Love’s misconduct warrants a ninety-one day suspension.

See Fla. Bar v. Baker, 810 So. 2d 876, 882 (Fla. 2002) (suspending an attorney for

ninety-one days for forging his ex-wife’s signature on legal documents related to

the sale of a home owned by the respondent and his ex-wife, and for having his

secretary notarize the forged signature); Fla. Bar v. Berthiaume, 78 So. 3d 503, 511

(Fla. 2011) (suspending an attorney for ninety-one days for signing and serving a

false subpoena).




                                         - 11 -
      We have given consideration to the referee’s findings in mitigation. The

referee found four mitigating factors: the absence of a prior disciplinary record;

inexperience in the practice of law; good character or reputation; and remorse.

Notably, the referee found that, absent this isolated incident, Russell-Love is

someone of high integrity. Nonetheless, we conclude that the mitigating factors do

not outweigh Russell-Love’s serious misconduct.

                                  CONCLUSION

      Accordingly, Respondent Russell-Love is hereby suspended for ninety-one

days. The suspension will be effective thirty days from the filing of this opinion so

that Russell-Love can close out her practice and protect the interests of existing

clients. If Russell-Love notifies this Court in writing that she is no longer

practicing and does not need the thirty days to protect existing clients, this Court

will enter an order making the suspension effective immediately. Russell-Love

shall fully comply with Rule Regulating the Florida Bar 3-5.1(h). Further, Russell-

Love shall accept no new business from the date of this opinion until she is

reinstated.

      Judgment is entered for The Florida Bar, 651 East Jefferson Street,

Tallahassee, Florida 32399-2300, for recovery of costs from Donnette Sonya

Russell-Love in the amount of $2,855.91 for which sum let execution issue.

      It is so ordered.



                                        - 12 -
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS SUSPENSION.

Original Proceeding – The Florida Bar

John F. Harkness, Jr., Executive Director, and Kenneth Lawrence Marvin, Staff
Counsel, The Florida Bar, Tallahassee, Florida, and Ghenete Elaine Wright Muir,
Bar Counsel, The Florida Bar, Sunrise, Florida,

      for Complainant

Donnette Sonya Russell-Love, pro se, Davie, Florida,

      for Respondent




                                        - 13 -